UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2006 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-10799 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1351610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) E. Houston, Broken Arrow, Oklahoma 74012 (Address of principal executive offices) (Zip code) Registrant’s telephone number: (918) 251-9121 Securities registered under Section 12(b) of the Act Title of each class Name of exchange on which registered Common Stock, $.01 par value NASDAQ Global Market Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Echange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and disclosure will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act) Large Accelerated Filer o Accelerated Filer oNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). The aggregate market value of the outstanding shares of common stock, par value $.01 per share, held by non-affiliates computed by reference to the closing price of the registrant’s common stock as of March 31, 2006 was $34,446,944. Yes o No x The number of shares of the registrant’s outstanding common stock, $.01 par value per share, was 10,232,756 as of December 12, 2006. Documents Incorporated by Reference The identified sections of definitive Proxy Statement to be filed as Schedule 14A pursuant to Regulation 14A in connection with the Registrant’s 2007 annual meeting of shareholders are incorporated by reference into Part III of this Form 10-K. The Proxy Statement will be filed with the Securities and Exchange Commission within 120 days after the close of the registrant’s most recent fiscal year. ADDVANTAGE TECHNOLOGIES GROUP, INC. FORM 10-K YEAR ENDED SEPTEMBER 30, 2006 INDEX Page PART I Explanatory Note 3 Item 1. Business. 3 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 12 Item 2. Properties. 12 Item 3. Legal Proceedings. 13 Item 4. Submission of Matters to a Vote of Security Holders. 13 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 Item 6. Selected Financial Data. 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 8. Financial Statements and Supplementary Data. 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 50 Item 9A. Controls and Procedures. 50 Item 9B. Other Information. 50 PART III Item 10. Directors, Executive Officers and Corporate Governance. 51 Item 11. Executive Compensation. 51 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters. 51 Item 13. Certain Relationships and Related Transactions, and Director Independence. 51 Item 14. Principal Accounting Fees and Services. 51 PART IV Item 15. Exhibits, Financial Statement Schedules. 52 SIGNATURES Explanatory Note ADDvantage Technologies Group, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-K/A to amend its Annual Report on Form 10-K, as originally filed with the Securities and Exchange Commission on December 27, 2006 (the “Original Form 10-K”). This amendment is being filed to reflect the restatements of the Company’s 2006 and 2005 Consolidated Statements of Cash flows, as discussed in Note 11, contained herein, and other information related to such restated financial information. Except for Items 7, 8 and 9A of Part II of the Original Form 10-K, no other information is amended by this Form 10-K/A. We are filing herewith currently dated certifications in Exhibits 31.1, 31.2, 32.1 and 32.2. Except as described above, no attempt has been made in this Form 10-K/A to modify or update other disclosures presented in the Original Form 10-K for the fiscal year ended September 30, 2006. Accordingly, this Form 10-K/A does not reflect events occurring after the date of the filing of the Origianl Form 10-K or modify or update those disclosures affected by subsequent events. Consequently, all other information not affected by this Form 10-K/A is unchanged by this Form 10-K/A and reflects the disclosures made at the time of the filing of the Origianl Form 10-K on December 27, 2006. For a description of subsequent events, this Form 10-K/A should be read in conjunction with our filings made subsequent to December 27, 2006, including our reports on Form 10-Q for the quarters ended December 31, 2006, March 31 and June 30, 2007 and each of our reports on Form 8-K since December 27, 2006. PART I Item 1.Business. FORWARD-LOOKING STATEMENTS Certain matters discussed in this report constitute forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, including statements which relate to, among other things, expectations of the business environment in which ADDvantage Technologies Group, Inc. (the "Company") operates, projections of future performance, perceived opportunities in the market and statements regarding our goals and objectives and other similar matters. The words “estimates,” “projects,” “intends,” “expects,” “anticipates,” “believes,” “plans” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are found at various places throughout this report and the documents incorporated into it by reference. These and other statements which are not historical facts are hereby identified as “forward-looking statements” for purposes of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended. These statements are subject to a number of risks, uncertainties and developments beyond the control or foresight of the Company, including changes in the trends of the cable television industry, technological developments, changes in the economic environment generally, the growth or formation of competitors, changes in governmental regulation or taxation, changes in our personnel and other such factors. Our actual results, performance, or achievements may differ significantly from the results, performance, or achievements expressed or implied in the forward-looking statements. We do not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. Readers should carefully review the risk factors described herein and in other documents we file from time to time with the Securities and Exchange Commission. Background We (through our subsidiaries) distribute and service a comprehensive line of electronics and hardware for the cable television ("CATV") industry. The products we sell and service are used to acquire, distribute, receive and protect the communications signals carried on fiber optic, coaxial cable and wireless distribution systems. Our customers provide an array of communications services including television, high-speed data (internet) and telephony, to single family dwellings, apartments and institutions such as hospitals, prisons, universities, schools, cruise boats and others. We continue to expand market presence by creating a network of regionally based subsidiaries that focus on servicing customers in their markets. The current subsidiary network includes Tulsat Corporation ("Tulsat"), NCS Industries, Inc. ("NCS"), Tulsat-Atlanta LLC, ADDvantage Technologies Group of Missouri, Inc. (dba "ComTech Services"), Tulsat-Nebraska, Inc., ADDvantage Technologies Group of Texas, Inc. (dba "Tulsat Texas"), Jones Broadband International, Inc. ("Jones Broadband") and Tulsat-Pennsylvania LLC (dba "Broadband Remarketing International"). Several of our subsidiaries, through their long relationships with OEM manufactures and specialty repair facilities have established themselves as value added resellers (“VARs”). Tulsat, located in Broken Arrow, Oklahoma, is an exclusive Scientific-Atlanta Master Stocking Distributor for certain legacy products and distributes most of Scientific-Atlanta's other products. Tulsat has also been designated an authorized third party Scientific-Atlanta repair center for select products. NCS, located in Warminster, Pennsylvania, is a leading distributor of Motorola broadband products. Other subsidiaries distribute Standard, Corning-Gilbert, Blonder-Tongue, RL Drake, Quintech, Videotek and WaveTek products. 3 In addition to offering a broad range of new products, we also purchase from cable operators and others, surplus and used equipment that becomes available as a result of upgrades in their systems or overstocks in their warehouses. We maintain one of the industry's largest inventories of new and refurbished equipment, allowing us to provide products within a short period of time. We continue to upgrade our new product offerings to stay in the forefront of the communications broadband technology revolution. Our subsidiariesall operate technical service centers specializing in Motorola, Magnavox, Scientific-Atlanta and Alpha Power Technologiesrepairs. Overview of the Industry We participate in markets for equipment sold primarily to cable operators and other related parties. As internet usage by households continues to increase, more customers are electing to switch from dial-up access services to high-speed services, particularly those offered by cable operators in the United States. Within the last few years, certain cable operators have begun to offer a "triple-play" bundle of services that includes voice, video and high-speed data over a single network with the objective of capturing higher average revenues per subscriber. We believe cable operators are well positioned to deliver next-generation voice, video and data services because cable operators have invested significantly over the past few years to upgrade their cable plants to digital networks. These upgrades allow them to leverage their incumbent video and high speed data positions further. Many cable operators have well-equipped networks capable of delivering symmetrical high-bandwidth video, two-way high speed data service and telephony to over 90% of their subscribers through their existing hybrid fiber co-axial (HFC) infrastructure. We believewe have been able to provide the products and services sought by cable operators as they establish and expand their services and territories. Our relationships with our principal vendors, Scientific-Atlanta and Motorola, provide solutions with products that are required to implement and support existing cable operators. These relationships and our inventory are key factorsthat driveourrevenue and profit growth. We are focused on the opportunities provided by technological changes in fiber-to-the premises, the expansion of bandwidth, and our recent appointment as a Scientific-Atlanta International Distributor for Latin and South America. We will continue to stock legacy CATV equipment as well as digital and optical broadband telecommunications equipment from major suppliers so we can provide our customers one-stop shopping, access to "hard-to-find" products and reduce customer downtime because we have the product in stock. Our experienced sales support staff has the technical know-how to consult with our customers regarding solutions for various products and configurations. Through our seven service centers that provide warranty and out-of-warranty repairs, we continue to reach new customers. 4 Recent Business Developments On December 12, 2005, we announced Tulsat’s signing of a three-year extension on itsMaster Distributor Contract with Scientific-Atlanta. This extension authorizes the subsidiary to carry and resell the entire line of Scientific-Atlanta current and legacy equipment. Under the terms of the agreement, Tulsat also continues to be the exclusive distributor for select Scientific-Atlanta headend and transmission products for U.S. customers through January 15, 2009. On June 7, 2006 Tulsat extended its Third Party Service Agreement with Scientific-Atlanta through May, 2008. This service agreement allows Tulsat to act as an authorized service provider for select Scientific-Atlanta equipment within the United States. On June 22, 2006 we purchased the assets of Broadband Remarketing International. This acquisition expanded our product offerings to include refurbished digital converter set-top boxes and equipment destruction services. On September 19, 2006, we completed the purchase of approximately 100,000 surplus digital set-top boxes from Adelphia Communication Corporation for approximately $1,800,000. During the fourth quarter we also purchased an additional 15,000 boxes from other sources for various amounts totaling approximately $200,000. These boxes will require an additional investment of approximately $2.0 to $3.0 millionto refurbish and prepare them for resale. During the first quarter of 2007, we have started to inventory the refurbished digital set-top boxes and have begun marketing and selling this new product line. We believe there is a strong demand in the U.S. for this product line as digital boxes provide consumers the ability to translate high definition signals (HD-TV) and receive other services such as video on demand (VOD) and digital video recording (DVR). The boxes we purchased and currently market are considered legacy boxes as the security features (which allow the MSO or cable operator to control channel access and services) are not separable from digital boxes. The FCC has issued a ban on purchasing these legacy boxes after July 1, 2007 in the attempt to force the industry to transition to digital boxes with separable security features. By separating the security features from the digital boxes, the FCC believes the equipment can be more widely distributed through commercial retailers (such as Wal-Mart, Best Buy and Circuit City). Because of the uncertainty of equipment availability and higher acquisition costs associated with the new digital boxes with separable security features, several large MSOs have filed petitions with the FCC requesting at least partial if not full waivers to the regulation. In addition, certain Congress members have formally requested the FCC extend the July 1, 2007 deadline to give the industry time to develop more cost effective solutions. We believe the ban has created an increased demand for the legacy boxes as MSOs will want to build their inventory of these cost effective legacy boxes prior to the ban date. In addition, we believe there will continue to be demand for these boxes after the ban date, either in the U.S. if waivers are obtained or the FCC deadline is extended, or internationally where no ban exists and they are widely used. We expect to add the set-top digital boxes with separable security features to our refurbished digital box product line as surplus boxes become available. Products and Services We offer our customers a wide range of new, surplus new and refurbished products that are used in connection with the cable television signal. Headend products are used by a system operator for signal acquisition, processing and manipulation for further transmission. Among the products we offer in this category are satellite receivers (digital and analog), integrated receiver/decoders, demodulators, modulators, antennas and antenna mounts, amplifiers, equalizers and processors. The headend of a television signal distribution system is the "brain" of the system; the central location where the multi-channel signal is initially received, converted and allocated to specific channels for distribution. In some cases, where the signal is transmitted in encrypted form or digitized and compressed, the receiver will also be required to decode the signal. Fiber products are used to transmit the output of cable system headend to multiple locations using fiber optic cable. Among the products offered are optical transmitters, fiber optic cable, receivers, couplers, splitters and compatible accessories. These products convert RF frequencies to light frequencies and launch them on optical fiber. At each receiver site, an optical receiver is used to convert the signals back to RF VHF frequencies for distribution to subscribers. Distribution products are used to permit signals to travel from the headend to their ultimate destination in a home, apartment, hotel room, office or other terminal location along a distribution network of fiber optic or coaxial cable. Among the products we offer in this category are transmitters, receivers, line extenders, broadband amplifiers, directional taps and splitters. Digital converters and modems are boxes placed inside the home that receive, record and transmit video, data and telephony signals. Among the products we offer in this category are remanufactured Scientific Atlanta and Motorola digital converter boxes and modems. Other hardware such as test equipment, connector and cable products are also inventoried and sold to our customers. 5 Revenues by Geographic Areas Our revenues by geographic areas were as follows: Year ended September 30, 2006 20052004 Geographic Area United States $48,713,482$47,863,096 $46,163,254 Latin America, and Other 3,827,727 2,410,099 908,075 Total$52,541,209$50,273,195 Revenues attributed to geographic areas are based on the location of the customer. All of our long-lived assets are located in the United States. Sales and Marketing In fiscal 2006, sales of new products represented73% of our revenue and re-manufactured product sales represented 17% of our revenues. Repair and other services contributed the remaining 10% of our revenues. We market and sell our products to franchise and private cable operators, system contractors and others directly. Our sales and marketing are predominantly performed by the internal sales and customer service staff of our subsidiaries. We also have outside sales representatives located in particular geographic areas. The majority of our sales activity is generated through personal relationships developed by our sales personnel and executives, referrals from manufacturers we represent, advertising in trade journals, telemarketing and direct mail to our customer base in the United States. We have developed contacts with the major CATV operators in the United States and we are constantly in touch with these operators regarding their plans for upgrading or expansion and their needs to either purchase or sell equipment. We market ourselves as an "On Hand - On Demand" distributor. We maintain the largest inventory of new and used cable products in the industry and offer our customers same day shipments. We believe our investment in on-hand inventory, our network of regional repair centers, and our experienced sales and customer service team create a competitive advantage for us. We continue to add products and services to maintain and expand our current customer base in North America, Latin and South America, Europe and the Far East. Sales in Latin America and South America continue to grow as we expand our relationship with international cable operators in this region.Recently, Scientific-Atlanta has appointed one of our subsidiaries, Tulsat Corporation, to become one of its non-exclusive distributors in Latin and South America. We believe there is growth potential for sales of new and legacy products in the international market as some operators choose to upgrade to new larger bandwidth platforms while other customers, specifically in developing markets, desire less expensive legacy new and refurbished bandwidths. We do extend limited credit to international customers that purchase products on a regular basis and make timely payments. However, for most international sales we require prepayment of purchases or letters of credit confirmed by U.S. banks prior to shipment of products. 6 Suppliers In fiscal 2006, we purchased approximately $16.5 million of new inventory directly from Scientific-Atlanta and approximately $5.0 million of new inventory directly from Motorola. These purchases represented approximately 60% of our total inventory purchases for fiscal 2006. The concentration of our inventory suppliers subjects us to riskwhich is further discused in "Item 1A. Risk Factors." We also purchase a large amount of our inventory from cable operators who have upgraded or are in the process of upgrading their systems. Seasonality Many of the products that we sell are installed outdoors and can be damaged by storms and power surges. Consequently, we experience increased demand on certain product offerings during the months between late spring and early fall when severe weather tends to be more prominent than at other times during the year. Competition and Working Capital Practices. The CATV industry is highly competitive with numerous companies competing in various segments of the market. There are a number of competitors throughout the United States buying and selling new and remanufactured CATV equipment similar to the products that we offer. However, most of these competitors do not maintain the large inventory we carry due to capital requirements. We maintain the practice of carrying large quantities of inventory to meet both the customers' urgent needs and mitigate the extended lead times of our suppliers. In terms of sales and inventory on hand, we are the largest reseller in this industry, providing both sales and service of new and re-manufactured CATV equipment. We also face competition from manufacturers and other vendors supplying new products. Due to our large inventory, we generally have the ability to ship and supply products to our customers without having to wait for the manufacturers to supply the items. Working capital practices in the industry center on inventory and accounts receivable. We choose to carry a larger inventory and continue to reinvest excess cash flow in inventory to expand our product offerings. The greatest need for working capital occurs when we make bulk purchases of surplus new and used inventory, or when our OEM suppliers offer additional discounts on bulk purchases. Our working capital requirements are generally met by cash flow from operations and a bank revolving credit facility which currently permits borrowing up to $7,000,000. We believe wehave sufficient funds available to meetourworking capital needs for the foreseeable future. 7 Significant Customers We are not dependent on one or a few customers to support our business.Our customer base consists of over 1,400 active accounts. Sales to our largest customer, Power and Telephone Supply, accounted for approximately 10.5% of our revenues in fiscal 2006. Approximately 32% of our revenues for fiscal year 2006 and approximately 28% for 2005 were derived from sales of products and services to our five largest customers. There are approximately 6,000 cable television systems within the United States alone, each of which is a potential customer. On July 1, 2006, one of our larger customers, Adelphia Communications Corporation sold its remaining cable systems to Time Warner and Comcast. Sales to these cable system locations, under their new ownership, were negligible during our fiscal fourth quarter, 2006 and impacted our quarterly performance. While we can not forcast the purchasing activity from these cable systems, we expect sales to these systems to resume in fiscal 2007. Personnel At September 30, 2006, we had 167 employees. Management considers its relationships with its employees to be excellent. Our employees are not unionized and we are not subject to any collective bargaining agreements. Item 1A. Risk Factors. Each of the following risk factors could adversely affect our business, operating results and financial condition, as well as adversely affect the value of an investment in our common stock. Additional risks not presently known, or which we currently consider immaterial also may adversely affect us. We are highly dependent upon our principal executive officers who also own a significant amount of our outstanding stock. At September 30, 2006, David Chymiak, Chairman of the Board, and Kenneth Chymiak, President and Chief Executive Officer, owned approximately 43% of our outstanding common stock and 100% of our outstanding preferred stock. Our performance is highly dependent upon the skill, experience and availability of these two persons. Should either of them become unavailable to us, our performance and results of operations would probably be adversely affected to a material extent. In addition, they continue to own a significant interest in us, thus limiting our ability to take any action without their approval or acquiescence. Likewise, as shareholders, they may elect to take certain actions which may be contrary to the interests of the other shareholders. 8 Our business is dependent on our customers' capital budgets. Our performance is impacted by our customers' capital spending for constructing, rebuilding, maintaining or upgrading broadband communications systems. Capital spending in the telecommunications industry is cyclical. A variety of factors will affect the amount of capital spending, and therefore, our sales and profits, including: ·consolidations and recapitalizations in the cable television industry; ·general economic conditions; ·availability and cost of capital; ·other demands and opportunities for capital; ·regulations; ·demands for network services; ·competition and technology; and ·real or perceived trends or uncertainties in these factors. Developments in the industry and in the capital markets in recent years have reduced access to funding for certain customers, causing delays in the timing and scale of deployments of our equipment, as well as the postponement or cancellation of certain projects by our customers. On the other hand, a significant increase in the capital budgets of our customers could impact us in a negative fashion. Much of our inventory consists of refurbished and surplus-new equipment and materials that we have acquired from other cable operators. If our customers seek higher end, more expensive equipment, the demand for our products may suffer. The markets in which we operate are very competitive, and competitive pressures may adversely affect our results of operations. The markets for broadband communication equipment are extremely competitive and dynamic, requiring the companies that compete in these markets to react quickly and capitalize on change. This will require us to make quick decisions and deploy substantial resources in an effort to keep up with the ever-changing demands of the industry. We compete with national and international manufacturers, distributors, resellers and wholesalers including many companies larger than we are. The rapid technological changes occurring in the broadband markets may lead to the entry of new competitors, including those with substantially greater resources than we have. Because the markets in which we compete are characterized by rapid growth and, in some cases, low barriers to entry, smaller niche market companies and start-up ventures also may become principal competitors in the future. Actions by existing competitors and the entry of new competitors may have an adverse effect on our sales and profitability. Consolidations in the telecommunications industry could result in delays or reductions in purchases of products, which would have a material adverse effect on our business. The telecommunications industry has experienced the consolidation of many industry participants, and this trend is expected to continue. We and our competitors may each supply products to businesses that have merged, such as the recent purchase of Adelphia Communications Corporation by Time Warner and Comcast, or will merge in the future. Consolidations could result in delays in purchasing decisions by the merged businesses and we could play either a greater or lesser role in supplying the communications products to the merged entity. These purchasing decisions of the merged companies could have a material adverse effect on our business. Mergers among the supplier base also have increased, such as the recent acquisition of Scientific-Atlanta by Cisco, and this trend may continue. The larger combined companies may be able to provide better solution alternatives for customers and potential customers. The larger breadth of product offerings by these consolidated suppliers could result in customers electing to trim their supplier base for the advantages of one-stop shopping solutions for all of their product needs. 9 Our success depends in large part on our ability to attract and retain qualified personnel in all facets of our operations. Competition for qualified personnel is intense, and we may not be successful in attracting and retaining key executives, marketing, engineering and sales personnel, which could impact our ability to maintain and grow our operations. Our future success will depend, to a significant extent, on the ability of our management to operate effectively. The loss of services of any key personnel, the inability to attract and retain qualified personnel in the future or delays in hiring required personnel, particularly engineers and other technical professionals, could negatively affect our business. We are substantially dependent on certain manufacturers, and an inability to obtain adequate and timely delivery of products could adversely affect our business. We are a value added reseller and master stocking distributor for Scientific-Atlanta and a value added reseller of Motorola broadband and transmission products. During fiscal 2006, our inventory purchases from these two companies totaled approximately $21.5 million, or 59% of our total inventory purchases. Should these relationships terminate or deteriorate, or should either manufacturer be unable or unwilling to deliver the products needed by us for our customers, our performance could be adversely impacted. An inability to obtain adequate deliveries or any other circumstance that would require us to seek alternative sources of supplies could affect our ability to ship products on a timely basis. Any inability to reliably ship our products on time could damage relationships with current and prospective customers and harm our business. We have a large investment in our inventory which could become obsolete or outdated. Determining the amounts and types of inventory requires us to speculate to some degree as to what the future demands of our customers will be. Consolidation in the industry or competition from other types of broadcast media could substantially reduce the demands for our inventory, which could have a material adverse effect upon our business and financial results. The broadband communications industry is characterized by rapid technological change. In the future, technological advances could lead to the obsolescence of a substantial portion of our current inventory, which could have a material adverse effect on our business. The Company's largest asset is its inventory. Over the past few years, our inventory growth has been primarily in new products. However, the Company continues to maintain a large investment in used, refurbished, remanufactured or surplus new equipment. We have purchased a large quantity of legacy digital converter boxes which could become obsolete or outdated. Recently we purchased approximately 115,000 of used digital converter boxes for approximately $2.0 million and plan to invest an additional $2.0 million to $3.0 million to prepare them for resale. The boxes we purchased and currently market are considered legacy boxes as the security features (which allow the MSO or cable operators to control access and services)are not separable from digital boxes. The FCC has issued a ban purchasing these types of legacy boxes after July 1, 2007, which is further discussed in “Item 1. Business. Recent Business Developments”. If we fail to sell our inventory of legacy digital boxes and the FCC fails to issue waivers or delay the enforcement date, such that no additional sales of legacy inventory can be made in the U.S. after July 1, 2007, and there is a lack of demand for these boxes in the international market, an adjustment may be needed to write down the value of any remaining legacy boxes in inventory and this adjustment may have adverse affect on our financial performance. 10 Our outstanding common stock is very thinly traded. While we have approximately 10.2 million shares of common stock outstanding, 43% of these shares are beneficially owned at December 12, 2006 by David Chymiak and Kenneth Chymiak. As a consequence, only about 57% of our shares of common stock are held by nonaffiliated, public investors and available for public trading. The average daily trading volume of our common stock is low. Thus, investors in our common stock may encounter difficulty in liquidating their investment in a timely and efficient manner. We have not paid any dividends on our outstanding common stock and have no plans to pay dividends in the future. We currently plan to retain our earnings and have no plans to pay dividends on our common stock in the future. We may also enter into credit agreements or other borrowing arrangements which may restrict our ability to declare dividends on our common stock. Our principal executive officers and shareholders have a number of conflicts of interest with us. Certain of our properties are leased from entities owned by our principal executive officers. Also, these executives have made loans to us in various amounts in the past and were paid interest on these loans. These transactions are described in the proxy statement that is incorporated by reference into this report. These arrangements create certain conflicts of interest between these executives and us that may not always be resolved in a manner most beneficial to us. Our international operations may be adversely affected by a number of factors. Although the majority of our business efforts are focused in the United States, we have international operations in the Philippines, Taiwan, Korea, Japan, Australia, Brazil, Ecuador, Dominican Republic, Honduras, Panama, Mexico, Columbia and a few other Latin American countries. We currently have no binding agreements or commitments to make any material international investment. Our foreign operations may be adversely affected by a number of factors, including: ·local political and economic developments could restrict or increase the cost of our foreign operations; ·exchange controls and currency fluctuations; ·tax increases and retroactive tax claims could increase costs of our foreign operations; ·expropriation of our property could result in loss of revenue, property and equipment; ·import and export regulations and other foreign laws or policies could result in loss of revenues; and ·laws and policies of the United States affecting foreign trade, taxation and investment could restrict our ability to fund foreign operations or make foreign operations more costly 11 Item 1B.Unresolved Staff Comments. Not applicable. Item 2. Properties. Each subsidiary owns or leases property for office, warehouse and service center facilities. · Broken Arrow, Oklahoma - On November 20, 2006 Tulsat purchased a facility consisting of anoffice, warehouse and service center of approximately 100,000 square feet on ten acres, with an investment of $3,250,000, financed by a loan of $2,760,000, due in monthly payments through 2021at an interest rate of LIBOR plus 1 1/2%. At December 1, 2006, Tulsat also continues to lease a total of approximately 80,000 square feet of warehouse facilities in three buildings from entities which are controlled by David E. Chymiak, Chairman of the Board, and Kenneth A. Chymiak, President and Chief Executive Officer. Each lease has a renewable five-year term, expiring at different times through 2008. At December 1, 2006, monthly rental payments on these leases totaled $26,820. · Deshler, Nebraska - Tulsat-Nebraska owns a facility consisting of land and an office, warehouse and service center of approximately 8,000 square feet. · Warminster, Pennsylvania - NCS owns its facility consisting of an office, warehouse and service center of approximately 12,000 square feet, with an investment of $567,000, financed by loans of $419,000, due in monthly payments through 2013 at an interest rate of 5.5% through 2008, converting thereafter to prime minus ¼%. NCS also rents property of approximately 2,000 square feet, with monthly rental payments of $1,250 through December 2006. · Sedalia, Missouri - ComTech Services owns land and an office, warehouse and service center of approximately 25,000 square feet. · New Boston, Texas - Tulsat-Texas owns land and an office, warehouse and service center of approximately 13,000 square feet. · Suwanee, Georgia - Tulsat-Atlanta leases an office and service center of approximately 5,000 square feet. The lease provides for 36 monthly lease payments of $3,500 ending on March 31, 2008. · Oceanside, California - Jones Broadband leases an office, warehouse and service center of approximately 15,000 square feet for $12,000 a month. The lease runs through November 30, 2007 and has a one year renewal option. 12 · Stockton, California - Jones Broadband leases a warehouse of approximately 45,000 square feet for $6,032 a month. The lease ends February 28, 2007 and has a one-year renewal option. · Chambersburg, Pennsylvania - Broadband Remarketing International leases an office, warehouse, and service center of approximately 10,000 square feet.The lease is month to month and the lease payment varies based on the volume of warehouse space used. The average rent for the year was $4,667 per month. We believe that our current facilities are adequate to meet our needs. Item 3. Legal Proceedings. From time to time in the ordinary course of business, we have become a defendant in various types of legal proceedings. We do not believe that these proceedings individually or in the aggregate, will have a material adverse effect on our financial position, results of operations or cash flows. Item 4. Submission of Matters to a Vote of Security Holders. There were no matters submitted to a vote of our stockholders in the fourth quarter of fiscal 2006. PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The table sets forth the high and low sales prices on the American Stock Exchange for the quarterly periods indicated. Year Ended September 30, 2006 High Low First Quarter $7.10 $3.51 Second Quarter $9.09 $5.75 Third Quarter $6.86 $4.63 Fourth Quarter $4.97 $3.55 Year Ended September 30, 2005 First Quarter $6.30 $3.85 Second Quarter $5.94 $3.95 Third Quarter $4.25 $3.03 Fourth Quarter $4.05 $3.10 Substantially all of the holders of our common stock maintain ownership of their shares in “street name” accounts and are not, individually, shareholders of record. As of September 30, 2006, there were approximately 1,400 beneficial owners of our common stock. 13 Dividend Policy. We have never declared or paid a cash dividend on our common stock. It has been the policy of our Board of Directors to use all available funds to finance the development and growth of our business. The payment of cash dividends in the future will be dependent upon our earnings and financial requirements and other factors deemed relevant by our Board of Directors. Under the terms of our outstanding preferred stock, no dividends may be paid on our common stock unless all cumulative cash dividends due on the preferred stock have been paid or provided for. Item 6. Selected Financial Data. SELECTED CONSOLIDATED FINANCIAL DATA (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Year ended September 30, 2006 2005 2004 2003 2002 Net Sales and service income $ 52,541 $ 50,273 $ 47,071 $ 33,327 $ 25,409 Income from operations $ 8,117 $ 9,973 $ 9,484 $ 6,197 $ 3,550 Net income $ 4,843 $ 5,814 $ 5,814 $ 4,493 $ 2,201 Earnings per share Basic $ .39 $ .49 $ .46 $ .33 $ .10 Diluted $ .39 $ 49 $ .41 $ .30 $ .10 Total assets $ 40,925 $ 39,269 $ 32,359 $ 31,748 $ 26,531 Long-term obligations inclusive of current maturities $ 9,385 $ 9,382 $ 11,610 $ 6,912 $ 6,276 Item 7. Management's Discussion and Analysis of Financial Condition andResults of Operation. The following discussion and analysis of financial condition and results of operations should be read in conjunction with our consolidated historical financial statements and the notes to those statements that appear elsewhere in this report. Certain statements in the discussion contain forward-looking statements based upon current expectations that involve risks and uncertainties, such as plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under “ Item 1A. Risk Factors.” and elsewhere in this report. 14 General We are a Value Added Reseller ("VAR") for selected Scientific-Atlanta and Motorola broadband and new products and we are a distributor for several other manufacturers of cable television ("CATV") equipment. We also specialize in the sale of surplus new and refurbished previously-owned CATV equipment to CATV operators and other broadband communication companies. It is through the development of our supplier network and specialized knowledge of our sales team that we market our products and services to the larger cable multiple system operators ("MSOs") and Telecommunication Companies ("Telecoms"). These customers provide an array of different communications services as well as compete in their ability to offer CATV customers "triple play" transmission services including video, data and telephony. Overview Fiscal 2006 was a year of continued product transition and consolidation in the industry for the larger MSOs. These customers continued to upgrade their various cable systems, primarily by expanding the bandwidth of their digital communication signal to improve their ‘triple play’ offering of video, data and telephony. As the industry leaders continue to offer new services, such as high definition television (HD-TV) and video on demand (VOD), the need for additional bandwidth will continue to drive future upgrades. The larger MSOs also continued their trend toward consolidation and standardization. Many of the large MSOs made strategic acquisitions to expand their coverage area, as was the case when Adelphia Communication Corporation sold it’s remaining cable systems to Time Warner Cable and ComCast on July 1, 2006, while at the same time others divested themselves of regional cable systems that could not meet their standard product offerings, as was the case when Charter sold several of their regional systems to Suddenlink and New Wave Communications on July 3, 2006. While we cannot foresee the continued trend of consolidations with our large customers, we do expect there to be continued spin-offs of regional cable systems that do not meet the larger MSOs' standard cable platforms. To meet the product demand associated with our large customer upgrades, we have invested heavily in new product inventory that are only available from our OEM suppliers. As these products have been recently introduced to the industry and have yet to saturate the market, we are not yet able to purchase them through our network of ‘surplus new’ product sources.
